Citation Nr: 9924858	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, 
arthritis, psoriasis, and/or a circulatory disorder, to 
include as a residual of syphilis in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had service from May 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.   


FINDINGS OF FACT

1.  The service medical records are negative for any 
complaints or treatment of hypertension, arthritis, 
psoriasis, or a circulatory disorder.  The first post service 
evidence of hypertension, arthritis, psoriasis, and/or a 
circulatory disorder is dated many years after service.

2.  There is no competent medical evidence of an etiologic 
relationship between service or syphilis treated in service 
and current hypertension, arthritis, psoriasis, or a 
circulatory disorder; the claims are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for hypertension, 
arthritis, psoriasis, and/or a circulatory disability, 
including as a result of syphilis in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are some disabilities, including cardiovascular 
disorders, and arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran contends, in essence, that he is entitled to 
service connection for hypertension, arthritis, psoriasis, 
and/or a circulatory disabilityas a result of syphilis 
treated in service.  Service medical records are negative for 
hypertension, arthritis, psoriasis, and circulatory 
disorders.  The veteran was treated for syphilis during 
service which resolved with treatment and medication.  At 
separation examination no complaints or findings of venereal 
disease, arthritis, hypertension, psoriasis, or a circulatory 
disorder were set forth.  Examination findings did not reveal 
any pertinent abnormalities.

Post service medical records of file are negative for 
complaints and treatment for hypertension until 1974, when a 
private physician reported treating the veteran since 
February 1973 for hypertension.  An electrocardiogram 
revealed left ventricular hypertrophy, and chest x-ray showed 
cardiomegaly.

A VA examination in April 1974, specifically noted no skin 
disease (psoriasis).  The heart was slightly enlarged, but 
within the normal range.  The genitourinary system was normal 
(no venereal disease), and there was no indication of 
arthritis.

Psoriasis was first noted on private outpatient treatment 
records in 1977, almost 31 years after service, and arthritis 
were first noted in the records in a January 1978 VA 
examination, almost 32 years after service.  A history of 
syphilis was noted in January 1978, but the examination was 
negative for any current residuals.  Subsequent medical 
treatment records show continuing treatment for the various 
disabilities.

In May 1993, the veteran filed a claim for hypertension, 
arthritis, psoriasis, and a  circulatory disorder as 
residuals of syphilis in service.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the claim for service 
connection for hypertension, arthritis, psoriasis, and a 
circulatory disorder must be denied.  With regard to 
entitlement to service connection on a "direct" basis, the 
fact that the service medical records are negative for 
treatment or symptoms of hypertension, arthritis, psoriasis, 
and a circulatory disorder, and that there is no competent 
evidence clinically linking current hypertension, arthritis, 
psoriasis, or a circulatory disability to service, precludes 
a grant of service connection on this basis.  See Caluza, 7 
Vet.App. at 498; Edenfield, 8 Vet.App. at 384; Watson, 4 
Vet.App. at 309.  In addition, as the first clinical 
reference to any of these disorders is not reflected in 
records until 1973, almost 27 years after service, 
"presumptive" service connection under the provisions of 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309 is also not warranted.

As to the veteran's assertion that his hypertension, 
arthritis, psoriasis, and a circulatory disorder are the 
result of syphilis he had in service, service medical records 
show that the disease resolved with treatment, and 
postservice medical records make no reference to any 
residuals of that disease.  There is no competent medical 
evidence etiologically linking the claimed disabilities to 
the episode of syphilis in service or to any incident of 
service.

The Board has thoroughly reviewed the claims file and finds 
no evidence of any plausible claim.  The Board is required to 
base its decision on the evidence of record.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In this case, the 
veteran's in-service medical records are negative, and the 
separation examination is negative as to any findings of 
venereal disease, hypertension, arthritis, psoriasis, or 
circulatory disorders.  

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, as well as in other correspondence 
and this decision, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  It is 
also noted that he has not advised the RO of any available 
specific competent evidence which would well ground his 
claim.


ORDER

Entitlement to service connection for hypertension, 
arthritis, psoriasis, and/or circulatory disorders, to 
include as a result of syphilis in service, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals







